Title: From Thomas Jefferson to Benjamin Shackelford, 8 February 1807
From: Jefferson, Thomas
To: Shackelford, Benjamin


                        
                            Sir
                            
                            Washington Feb. 8. 07.
                        
                        The inclosed letter contains a sum of money, for mr John H. Freeman of your neighborhood, which being a
                            paiment in full of the accounts between us, I have taken the liberty of putting it under your cover in the hope you will
                            be so good as to see to the safe delivery. on your notifying him that you have it, I have no doubt he will come or send to
                            you some confidential person to recieve it, and you will increase the favor to me if you will drop me a line of
                            information of it. Accept my salutations and best wishes.
                        
                            Th: Jefferson
                            
                        
                    